Per Curiam:

Article 4, § 30, of the Constitution of 1897 provides that there shall be an appeal to the Court of General Sessions in all cases in which the sentence shall be imprisonment exceeding one month, or a fine exceeding $100. Under this provision, the convict, though now in custody under sentence of the municipal court and unable to give a supersedeas bond, is entitled to an appeal to this court. The inability of the state to try the case at this, the second term since the appeal was taken, because of the absence of the prosecuting witness, does not warrant a further continuance of the case. The convict is at this term entitled to have the appeal proceeded with or to be discharged from custody pending the appeal. The state may have the case retired for the present. The convict will be discharged under the sentence imposed by the municipal court in this case but not from any other sentence for which he may be in custody.